JOHNSON, Judge.
This is an appeal from a final judgment in an eminent domain proceeding, in which the appellants claim error by the trial court, inter alia, in excluding evidence relating to two sales of similar property located some distance from the property which is the subject of this eminent domain proceeding.
One expert appraiser, in testifying or attempting to testify, for the appellants, submitted as a comparable sale a parcel of land of 39.71 acres located several miles from the subject property, and described the same as being now improved with a mobile home park. The other appraiser testifying for appellants attempted to use as a comparable sale a parcel of 82 acres, located in the Ponte Vedra area, about 8.6 miles south of the subject property.
The trial court sustained objections against the use of these two sales as not being comparable because of distance, and due to the fact that one sale was located in St. Johns County.
In reviewing the descriptions of these properties, it is our conclusion that *258the two sales were comparable to the subject property, and the distance was not so remote as to render them inadmissible as evidence, and the fact that one sale was located in an adjoining county does not lessen its admissibility.1 For these reasons we hold that the trial court did commit error in excluding the testimony of appellants’ appraisers as to the sales mentioned supra.
In view of the fact that a retrial of this cause must be had because of the error set forth above, we do not deem it necessary to consider or pass upon the other errors assigned on this appeal particularly in view of the unlikelihood that they will reoccur on a new trial of this cause.
Reversed and remanded for a new trial.
SPECTOR, C. J., and WIGGINTON, J., concur.

. Rochelle v. State Road Department, 196 So.2d 477 (Fla.App.2nd, 1967).